Citation Nr: 1829435	
Decision Date: 06/07/18    Archive Date: 06/27/18

DOCKET NO.  11-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for convulsive disorder, grand mal (claimed as seizures).

2.  Entitlement to service connection for coronary artery disease (CAD) as secondary to convulsive disorder, grand mal.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2011, the Veteran attended a hearing before the Board.  In May 2012 he was notified that the Veterans Law Judge (VLJ) who conducted his hearing was no longer employed by the Board and he was offered the opportunity for another hearing.  The Veteran responded affirmatively, and in July 2012 and April 2014, the Board remanded the case for further development, to include scheduling the Veteran for another Board hearing.  In March 2015 the Veteran withdrew the hearing request and asked that the case be forwarded to the Board for consideration. See 38 C.F.R. § 20.704(e).

In April 2015, the Board most recently remanded these claims to the RO for additional development.  The claims have now returned for appellate review.


FINDINGS OF FACT

1.  By a rating decision dated in April 2004, the RO denied a claim of service connection for a convulsive disorder finding that the condition existed prior to service and was not aggravated during service.  The Veteran did not appeal that determination nor was any new and material evidence received within the appeal period thereafter. 

2.  Evidence added to the record since the April 2004 RO denial is cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for a convulsive disorder.

3.  The Veteran's CAD is unrelated to service and service-connection is not in effect for a convulsive disorder.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision which denied the claim for service connection for a convulsive disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a convulsive disorder.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. § 3.156.

3.  The criteria for establishing service connection for CAD have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Convulsive Disorder

The RO denied the Veteran's claim of service connection for a seizure disorder in an April 2004 rating decision.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The credibility of the evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The April 2004 rating decision found that the Veteran's convulsive disorder existed prior to service and was not aggravated during service.  There was no dispute as to symptoms during service or the existence of a current disability.  The evidence received since the April 2004 rating decision is cumulative of evidence previously of record as it pertains to a relationship between the current disability and service and does not raise a reasonable possibility of substantiating the claim for service connection for a convulsive disorder.  Thus, the claim is not reopened.  See 38 C.F.R. § 3.156.  

Pertaining to this claim, the evidence received since the April 2004 rating decision essentially consists of medical records documenting the Veteran's ongoing convulsive disorder and his lay assertions that his seizures worsened because of his two months of military service.  In 2011 he testified that before service he would have tremors (as opposed to seizures) and was prescribed Phenobarbital, although the medication was discontinued prior to entry into service.  He then had a seizure during military service and was put on a different medication - Dilantin.  He testified that since that time he had been taking Dilantin or Tegretol.  

The Veteran's assertions are cumulative of the evidence of record at the time of the 2004 denial.  At that time service treatment records showed the Veteran's in-service report of seizures since the age of 10 treated with Phenobarbital and Dilantin.  The record also included VA treatment records such as an August 2003 record showing an assessment of seizure disorder and noting the Veteran's report of seizures beginning around 1967 with medication prescribed for the condition.  

As the new evidence of record is cumulative of evidence previously considered in 2004, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim.

Coronary Artery Disease

The Veteran essentially contends that his convulsive disorder weakened his heart and caused a heart attack at age 40.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Service treatment records show no complaint, diagnosis, or treatment for CAD or symptoms of CAD.  The Veteran was first diagnosed with CAD in March 1990, decades after his military service.  As the preponderance of the evidence is against a finding of in-service incurrence or any competent suggestion that an event during service caused the current CAD, service connection on a direct basis must be denied.  

Service connection is also denied on a secondary basis as the Veteran is not service-connected for any disorder.  See 38 C.F.R. § 3.310.  As explained above, service connection cannot be awarded for a convulsive disorder.  Thus, the claim must be denied.    



ORDER

New and material evidence has not been received and the claim for service connection for a convulsive disorder is not reopened.

Service connection for CAD is denied.  




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


